                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                 3:17-CR-00362-RJC-DSC



 USA                                                )
                                                    )
    v.                                              )                 ORDER
                                                    )
 JOHNNY OBRIAN LEACH                                )
                                                    )

          THIS MATTER is before the Court upon remand from the United States Court of

Appeals for the Fourth Circuit for resentencing. (Doc. No. 45: Order; Doc. No. 46: Mandate).

          IT IS, THEREFORE, ORDERED that the United States Marshal have Johnny Obrian

Leach (Reg. No. 33995-058) present in Charlotte, North Carolina forthwith, but not later than

October 29, 2020, at 1 p.m. for a sentencing hearing.

          The Clerk is directed to certify copies of this Order to counsel for the defendant, the

United States Attorney, the United States Marshals Service, and the United States Probation

Office.

 Signed: September 30, 2020




         Case 3:17-cr-00362-RJC-DSC Document 50 Filed 09/30/20 Page 1 of 1
